Exhibit 10.3

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 19,
2009, is entered into by and among Cloud Peak Energy Inc., a Delaware
corporation (including its successors, the “Company”), Cloud Peak Energy
Resources LLC, a Delaware limited liability company(“CPE LLC”), Rio Tinto
America Inc., a Delaware corporation (“RTA”), Rio Tinto Energy America Inc., a
Delaware corporation (“RTEA”) and Kennecott Management Services Company, a
Delaware corporation (“KMS”). The Company, RTEA and KMS are parties to the Third
Amended and Restated Limited Liability Company Agreement of CPE LLC.

 


ARTICLE 1


DEFINITIONS


 


1.1.          DEFINITIONS.  THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET
FORTH IN THIS SECTION 1.1:


 

“Affiliate” of any specified Person means any other Person directly or
indirectly “controlling,” “controlled by” or “under common control with” (within
the meaning of Rule 405 under the Securities Act), such specified Person;
provided, however, the determination of whether a Person is an Affiliate of
another Person shall be made assuming that no Holder is an Affiliate of the
Company or CPE LLC solely by virtue of the ownership of Membership Units.

 

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share.

 

“Equity Interests” mean, with respect to the Company, any and all shares of
capital stock in the Company or securities convertible into, or exchangeable or
exercisable for, such shares, and options, warrants or other rights to acquire
such shares.  For purposes of this Agreement, Equity Interests shall include all
issued and outstanding Membership Units.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
thereunder.

 

“Excluded Registration” means a registration under the Securities Act of
(i) securities pursuant to one or more Demand Registrations pursuant to
Section 2.1 hereof, (ii) securities registered on Form S-8 or any similar
successor form, and (iii) securities registered to effect the acquisition of, or
combination with, another Person.

 

“Holder” means (i) RTEA, (ii) KMS and (iii) any Person to whom RTA, RTEA or KMS
assigns rights under this Agreement pursuant to Section 2.9, and who has agreed
in writing to be bound by the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

“Initial Public Offering” means the initial public offering registered under the
Securities Act of the Common Stock of the Company.

 

“IPO Registration Statement” means the Company’s registration statement on
Form S-1 (File No. 333-161293), as amended, filed with the SEC in connection
with the Initial Public Offering.

 

“Membership Units” means the common membership units of CPE LLC.

 

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

 

“Registrable Securities” means the shares of the Company’s Common Stock issued
or issuable to any Holder in exchange for Membership Units or any other shares
of Common Stock owned at any time by the Holders. As to any particular
Registrable Securities, such Common Stock shall cease to be Registrable
Securities when: (a) a registration statement with respect to the sale of such
Common Stock shall have become effective under the Securities Act and such
Common Stock shall have been disposed of in accordance with such registration
statement; (b) such Common Stock shall have been sold to the public pursuant to
Rule 144 under the Securities Act (or any successor provision); or (c) such
Common Stock shall have ceased to be outstanding.

 

“Requesting Holders” shall mean any Holder(s) requesting to have its (their)
Registrable Securities included in any Demand Registration or Shelf
Registration.

 

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations promulgated by the SEC
thereunder.

 


1.2.          OTHER TERMS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SET FORTH IN THE SECTION OR AGREEMENT INDICATED.

 

Term

 

Section

Advice

 

Section 2.6

Agreement

 

Introductory Paragraph

Blackout Period

 

Section 2.1.6

Company

 

Introductory Paragraph

 

2

--------------------------------------------------------------------------------


 

Demand Registration

 

Section 2.1.1(i)

Demanding Shareholders

 

Section 2.1.1(i)

Demand Request

 

Section 2.1.1(i)

FINRA

 

Section 2.7.1

Inspectors

 

Section 2.5(xiii)

KMS

 

Introductory Paragraph

New York Courts

 

Section 3.3.2

Piggyback Registration

 

Section 2.2.1

Required Filing Date

 

Section 2.1.1(ii)

RTA

 

Introductory Paragraph

RTEA

 

Introductory Paragraph

Shelf Registration

 

Section 2.3

Suspension Notice

 

Section 2.6

Suspension Period

 

Section 2.6

 


1.3.          RULES OF CONSTRUCTION.  UNLESS THE CONTEXT OTHERWISE REQUIRES


 

(1)                      a term has the meaning assigned to it;

 

(2)                      words in the singular include the plural, and words in
the plural include the singular; and

 

(3)                      “herein,” “hereof” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision.

 


ARTICLE 2


REGISTRATION RIGHTS


 


2.1.          DEMAND REGISTRATION.


 


2.1.1        REQUEST FOR REGISTRATION.


 

(I)            COMMENCING ON THE DATE HEREOF, RTA SHALL HAVE THE RIGHT TO
REQUIRE THE COMPANY TO FILE A REGISTRATION STATEMENT ON FORM S-1 OR S-3 OR ANY
SIMILAR OR SUCCESSOR TO SUCH FORMS UNDER THE SECURITIES ACT FOR A PUBLIC
OFFERING OF ALL OR PART OF THE REGISTRABLE SECURITIES OF ONE OR MORE HOLDERS OF
REGISTRABLE SECURITIES (A “DEMAND REGISTRATION”), BY DELIVERING TO THE COMPANY
WRITTEN NOTICE STATING THAT SUCH RIGHT IS BEING EXERCISED, NAMING, IF
APPLICABLE, THE HOLDERS WHOSE REGISTRABLE SECURITIES ARE TO BE INCLUDED IN SUCH
REGISTRATION (COLLECTIVELY, THE “DEMANDING SHAREHOLDERS”), SPECIFYING THE NUMBER
OF EACH SUCH DEMANDING SHAREHOLDER’S REGISTRABLE SECURITIES TO BE INCLUDED IN
SUCH REGISTRATION AND, SUBJECT TO SECTION 2.1.3 HEREOF, DESCRIBING THE INTENDED
METHOD OF DISTRIBUTION THEREOF (A “DEMAND REQUEST”).  THE IPO REGISTRATION
STATEMENT SHALL NOT CONSTITUTE A DEMAND REGISTRATION FOR ANY PURPOSE UNDER THIS
AGREEMENT.  RTA MAY EXERCISE ITS RIGHTS UNDER THIS SECTION 2.1 ON BEHALF OF ANY
HOLDER OF REGISTRABLE SECURITIES, IN RTA’S SOLE DISCRETION.

 

3

--------------------------------------------------------------------------------


 

(II)           EACH DEMAND REQUEST SHALL SPECIFY THE AGGREGATE NUMBER OF
REGISTRABLE SECURITIES PROPOSED TO BE SOLD.  SUBJECT TO SECTION 2.1.6, THE
COMPANY SHALL FILE THE REGISTRATION STATEMENT IN RESPECT OF A DEMAND
REGISTRATION WITHIN FORTY-FIVE (45) DAYS AFTER RECEIVING A DEMAND REQUEST (THE
“REQUIRED FILING DATE”) AND SHALL USE REASONABLE BEST EFFORTS TO CAUSE THE SAME
TO BE DECLARED EFFECTIVE BY THE SEC AS PROMPTLY AS PRACTICABLE AFTER SUCH
FILING; PROVIDED, HOWEVER, THAT:

 

(A)           THE COMPANY SHALL NOT BE OBLIGATED TO CAUSE A REGISTRATION
STATEMENT WITH RESPECT TO A DEMAND REGISTRATION TO BE DECLARED EFFECTIVE
PURSUANT TO SECTION 2.1.1(I) (A) WITHIN 60 DAYS AFTER THE EFFECTIVE DATE OF A
PREVIOUS DEMAND REGISTRATION, OTHER THAN A SHELF REGISTRATION PURSUANT TO THIS
ARTICLE 2, OR (B) WITHIN 180 DAYS AFTER THE EFFECTIVE DATE OF THE IPO
REGISTRATION STATEMENT UNLESS ANY UNDERWRITER LOCK-UP PERIOD APPLICABLE TO RTEA
AND/OR KMS IN CONNECTION WITH THE INITIAL PUBLIC OFFERING HAS BEEN WAIVED;

 

(B)           THE COMPANY SHALL NOT BE OBLIGATED TO CAUSE A REGISTRATION
STATEMENT WITH RESPECT TO A DEMAND REGISTRATION TO BE DECLARED EFFECTIVE
PURSUANT TO SECTION 2.1.1(I) UNLESS THE DEMAND REQUEST IS FOR A NUMBER OF
REGISTRABLE SECURITIES WITH A MARKET VALUE THAT IS EQUAL TO AT LEAST $50 MILLION
AS OF THE DATE OF SUCH DEMAND REQUEST; PROVIDED, HOWEVER, THAT THIS
SECTION 2.1.1.(II)(B) SHALL NOT APPLY IF THE APPLICABLE DEMAND REQUEST IS FOR
ALL OF THE REGISTRABLE SECURITIES HELD BY THE HOLDERS AS OF THE DATE OF SUCH
DEMAND REQUEST;

 

(C)           THE COMPANY SHALL NOT BE OBLIGATED TO CAUSE TO BE DECLARED
EFFECTIVE PURSUANT TO SECTION 2.1.1(I) MORE THAN FIVE REGISTRATION STATEMENTS
WITH RESPECT TO DEMAND REGISTRATIONS; AND

 

(D)           IF THE COMPANY CAUSES A REGISTRATION STATEMENT TO BE DECLARED
EFFECTIVE REGISTERING THE SALE OF THE COMPANY’S EQUITY SECURITIES AND CONDUCTS A
SALE OF SUCH EQUITY SECURITIES, THE NET PROCEEDS OF WHICH WILL BE USED SOLELY
FOR THE PURPOSE OF CAUSING CPE LLC TO REDEEM MEMBERSHIP UNITS FROM RTEA OR KMS
IN EXCHANGE FOR CASH, SUCH REGISTRATION STATEMENT SHALL CONSTITUTE A DEMAND
REGISTRATION UNDER THE TERMS OF THIS AGREEMENT SO LONG AS THE NET PROCEEDS ARE
EQUAL TO AT LEAST $50 MILLION.

 


2.1.2        PRIMARY OFFERING.  IN THE EVENT RTA CHOOSES TO EXERCISE A DEMAND
REGISTRATION ON BEHALF OF RTEA AND/OR KMS BUT EITHER ARE UNABLE TO SELL THE
REGISTRABLE SECURITIES IN SUCH DEMAND REGISTRATION UNDER APPLICABLE LAW OR DUE
TO AN SEC POSITION OR INTERPRETATION REGARDING SUCH DEMAND REGISTRATION, AS
PROMPTLY AS PRACTICABLE FOLLOWING SUCH AN OCCURRENCE, THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO CONDUCT AN SEC REGISTERED OFFERING OF ITS SECURITIES
(INCLUDING, WITHOUT LIMITATION, DEBT OR EQUITY SECURITIES), THE NET PROCEEDS OF
WHICH SHALL BE USED TO REPURCHASE THE REGISTRABLE SECURITIES FROM RTEA OR KMS,
AS APPLICABLE, THAT WERE INTENDED TO BE PART OF SUCH DEMAND REGISTRATION.  ANY
SUCH SECURITIES OFFERING BY THE COMPANY SHALL BE DEEMED TO SATISFY ONE DEMAND
REGISTRATION UNDER THIS SECTION 2.1.

 

4

--------------------------------------------------------------------------------



 


2.1.3        SELECTION OF UNDERWRITERS.  AT THE REQUEST OF A MAJORITY OF THE
REQUESTING HOLDERS (AS DEFINED BELOW), THE OFFERING OF REGISTRABLE SECURITIES
PURSUANT TO A DEMAND REGISTRATION SHALL BE IN THE FORM OF A “FIRM COMMITMENT”
UNDERWRITTEN OFFERING.  THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES
TO BE REGISTERED IN A DEMAND REGISTRATION SHALL SELECT THE INVESTMENT BANKING
FIRM OR FIRMS TO MANAGE THE UNDERWRITTEN OFFERING, PROVIDED THAT SUCH SELECTION
SHALL BE SUBJECT TO THE CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED. FOLLOWING THE PRINTING OF ANY
PRELIMINARY PROSPECTUS OR PRELIMINARY PROSPECTUS SUPPLEMENT, NO HOLDER
PARTICIPATING IN SUCH AN UNDERWRITTEN OFFERING MAY WITHDRAW ITS REGISTRABLE
SECURITIES FROM SUCH DEMAND REGISTRATION WITHOUT THE CONSENT OF A MAJORITY OF
THE REQUESTING HOLDERS OR RTA.  NO HOLDER MAY PARTICIPATE IN ANY REGISTRATION
PURSUANT TO SECTION 2.1.1 UNLESS SUCH HOLDER (X) AGREES TO SELL SUCH HOLDER’S
REGISTRABLE SECURITIES ON THE BASIS PROVIDED IN ANY UNDERWRITING ARRANGEMENTS
DESCRIBED ABOVE AND (Y) COMPLETES AND EXECUTES ALL QUESTIONNAIRES, POWERS OF
ATTORNEY, INDEMNITIES, UNDERWRITING AGREEMENTS AND OTHER DOCUMENTS AND DELIVERS
ALL OPINIONS REASONABLY REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING
ARRANGEMENTS; PROVIDED, HOWEVER, THAT NO SUCH HOLDER SHALL BE REQUIRED TO MAKE
ANY REPRESENTATIONS OR WARRANTIES IN CONNECTION WITH ANY SUCH REGISTRATION OTHER
THAN REPRESENTATIONS AND WARRANTIES AS TO (I) SUCH HOLDER’S OWNERSHIP OF HIS OR
ITS REGISTRABLE SECURITIES TO BE TRANSFERRED FREE AND CLEAR OF ALL ENCUMBRANCES,
(II) SUCH HOLDER’S POWER AND AUTHORITY TO EFFECT SUCH TRANSFER, AND (III) SUCH
MATTERS PERTAINING TO COMPLIANCE WITH SECURITIES LAWS AS MAY BE REASONABLY
REQUESTED; PROVIDED, FURTHER, HOWEVER, THAT THE OBLIGATION OF SUCH HOLDER TO
INDEMNIFY PURSUANT TO ANY SUCH UNDERWRITING ARRANGEMENTS SHALL BE SEVERAL, NOT
JOINT AND SEVERAL, AMONG SUCH HOLDERS SELLING REGISTRABLE SECURITIES, AND THE
LIABILITY OF EACH SUCH HOLDER WILL BE IN PROPORTION THERETO, AND PROVIDED,
FURTHER, THAT SUCH LIABILITY WILL BE LIMITED TO THE NET AMOUNT RECEIVED BY SUCH
HOLDER FROM THE SALE OF HIS OR ITS REGISTRABLE SECURITIES PURSUANT TO SUCH
REGISTRATION; AND PROVIDED, FURTHER, THAT ANY SUCH INDEMNIFICATION PROVIDED BY A
HOLDER SELLING REGISTERABLE SECURITIES SHALL BE LIMITED TO INDEMNIFICATION FOR
INFORMATION PROVIDED BY SUCH HOLDER SPECIFICALLY FOR INCLUSION IN THE
REGISTRATION STATEMENT.


 


2.1.4        RIGHTS OF NONREQUESTING HOLDERS.  UPON RECEIPT OF ANY DEMAND
REQUEST, THE COMPANY SHALL NO LATER THAN TEN (10) DAYS AFTER FILING OF THE
RELEVANT REGISTRATION STATEMENT GIVE WRITTEN NOTICE DELIVERED BY HAND, FACSIMILE
TRANSMISSION, ELECTRONIC MAIL OR NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE (WITH POSTAGE PREPAID) OF SUCH PROPOSED DEMAND REGISTRATION TO ALL OTHER
HOLDERS, WHO SHALL HAVE THE RIGHT, EXERCISABLE BY WRITTEN NOTICE TO THE COMPANY
WITHIN FIFTEEN (15) DAYS OF THE DELIVERY OF THE COMPANY’S NOTICE, TO ELECT TO
INCLUDE IN SUCH DEMAND REGISTRATION SUCH PORTION OF THEIR REGISTRABLE SECURITIES
AS THEY MAY REQUEST.  ALL HOLDERS REQUESTING TO HAVE THEIR REGISTRABLE
SECURITIES INCLUDED IN A DEMAND REGISTRATION IN ACCORDANCE WITH THE PRECEDING
SENTENCE SHALL BE DEEMED TO BE “REQUESTING HOLDERS” FOR PURPOSES OF THIS
SECTION 2.1.


 


2.1.5        PRIORITY ON DEMAND REGISTRATIONS.  NO SECURITIES TO BE SOLD FOR THE
ACCOUNT OF ANY PERSON (INCLUDING THE COMPANY) OTHER THAN A REQUESTING HOLDER
SHALL BE INCLUDED IN A DEMAND REGISTRATION UNLESS THE MANAGING UNDERWRITER OR
UNDERWRITERS SHALL ADVISE THE REQUESTING HOLDERS THAT SUCH SECURITIES MAY BE
INCLUDED AND SOLD IN AN ORDERLY MANNER AT A PRICE THAT IS ACCEPTABLE TO THE
HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES OF THE REQUESTING HOLDERS TO
BE INCLUDED IN SUCH DEMAND REGISTRATION.  THE MANAGING UNDERWRITER OR
UNDERWRITERS MAY MAKE ANY DETERMINATION PURSUANT TO THIS SECTION 2.1.5 BOTH
PRIOR TO AND FOLLOWING THE

 

5

--------------------------------------------------------------------------------



 


PRINTING OF ANY PRELIMINARY PROSPECTUS OR PRELIMINARY PROSPECTUS SUPPLEMENT WITH
RESPECT TO ANY DEMAND REGISTRATION.


 


2.1.6        DEFERRAL OF FILING.  DURING ANY CALENDAR YEAR, THE COMPANY MAY
DEFER THE FILING (BUT NOT THE PREPARATION) OF A REGISTRATION STATEMENT REQUIRED
BY SECTION 2.1 TO AFTER THE REQUIRED FILING DATE (I) FOR NO MORE THAN THIRTY
(30) DAYS DURING SUCH CALENDAR YEAR IF AT THE TIME THE COMPANY RECEIVES THE
DEMAND REQUEST, THE BOARD OF DIRECTORS OF THE COMPANY OR A COMMITTEE OF THE
BOARD OF DIRECTORS OF THE COMPANY REASONABLY DETERMINES IN GOOD FAITH THAT SUCH
FILING WOULD BE MATERIALLY DETRIMENTAL TO THE COMPANY, ANY OF ITS SUBSIDIARIES
OR THE STOCKHOLDERS OF THE COMPANY, AND (II) FOR NO MORE THAN ONE HUNDRED TWENTY
(120) DAYS LESS THE NUMBER OF DAYS UTILIZED PURSUANT TO CLAUSE (I) ABOVE DURING
SUCH CALENDAR YEAR IF AT THE TIME THE COMPANY RECEIVES THE DEMAND REQUEST, THE
COMPANY OR ANY OF ITS SUBSIDIARIES ARE ENGAGED IN CONFIDENTIAL NEGOTIATIONS OR
OTHER CONFIDENTIAL BUSINESS ACTIVITIES, DISCLOSURE OF WHICH WOULD BE REQUIRED IN
SUCH REGISTRATION STATEMENT (BUT WOULD NOT BE REQUIRED IF SUCH REGISTRATION
STATEMENT WERE NOT FILED), AND THE BOARD OF DIRECTORS OF THE COMPANY OR A
COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY REASONABLY DETERMINES IN GOOD
FAITH THAT SUCH DISCLOSURE WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY
AND ITS STOCKHOLDERS (ANY SUCH PERIOD DURING WHICH SUCH FILING IS DEFERRED
PURSUANT TO THIS SECTION 2.1.6, A “BLACKOUT PERIOD”).  THE COMPANY MAY ONLY
EXERCISE ITS RIGHT TO DEFER A REGISTRATION STATEMENT PURSUANT TO THIS
SECTION 2.1.6 TWICE IN ANY CALENDAR YEAR AND, CONSIDERED TOGETHER WITH ANY
SUSPENSION PERIOD (AS DEFINED IN SECTION 2.6),  (A) FOR NO MORE THAN THIRTY
(30) CALENDAR DAYS WITH RESPECT TO ITEMS OF THE TYPE COVERED BY CLAUSE
(I) ABOVE  AND (B) FOR NO MORE THAN ONE HUNDRED AND TWENTY (120) DAYS LESS THE
NUMBER OF DAYS COVERED BY CLAUSE (A) ABOVE IN THE AGGREGATE DURING SUCH CALENDAR
YEAR.  A DEFERRAL OF THE FILING OF A REGISTRATION STATEMENT PURSUANT TO
SECTION 2.1.6(II) SHALL BE LIFTED, AND THE REQUESTED REGISTRATION STATEMENT
SHALL BE FILED FORTHWITH, IF THE NEGOTIATIONS OR OTHER ACTIVITIES ARE DISCLOSED
OR TERMINATED.  IN ORDER TO DEFER THE FILING OF A REGISTRATION STATEMENT
PURSUANT TO THIS SECTION 2.1.6, THE COMPANY SHALL WITHIN TEN (10) DAYS, UPON
DETERMINING TO SEEK SUCH DEFERRAL, DELIVER TO EACH REQUESTING HOLDER A
CERTIFICATE SIGNED BY AN EXECUTIVE OFFICER OF THE COMPANY STATING THAT THE
COMPANY IS DEFERRING SUCH FILING PURSUANT TO THIS SECTION 2.1.6 (SUBJECT TO
EXECUTION OF A CONFIDENTIALITY AGREEMENT IF REQUIRED BY LAW OR CONTRACT) AND A
GENERAL STATEMENT OF THE REASON FOR SUCH DEFERRAL AND AN APPROXIMATION OF THE
ANTICIPATED DELAY.  WITHIN TWENTY (20) DAYS AFTER RECEIVING SUCH CERTIFICATE,
RTA MAY WITHDRAW SUCH DEMAND REQUEST BY GIVING NOTICE TO THE COMPANY; IF
WITHDRAWN, THE DEMAND REQUEST SHALL BE DEEMED NOT TO HAVE BEEN MADE FOR ALL
PURPOSES OF THIS AGREEMENT.


 


2.2.          PIGGYBACK REGISTRATIONS.


 


2.2.1        RIGHT TO PIGGYBACK.  EACH TIME THE COMPANY PROPOSES TO REGISTER ANY
OF ITS EQUITY SECURITIES (OTHER THAN PURSUANT TO AN EXCLUDED REGISTRATION) UNDER
THE SECURITIES ACT FOR SALE TO THE PUBLIC (WHETHER FOR THE ACCOUNT OF THE
COMPANY OR THE ACCOUNT OF ANY SECURITYHOLDER OF THE COMPANY) (A “PIGGYBACK
REGISTRATION”), THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE TO EACH HOLDER
(WHICH NOTICE SHALL BE GIVEN NOT LESS THAN TWENTY (20) DAYS PRIOR TO THE
ANTICIPATED PRINTING OF ANY PRELIMINARY PROSPECTUS), WHICH NOTICE SHALL OFFER
EACH SUCH HOLDER THE OPPORTUNITY TO INCLUDE ANY OR ALL OF ITS REGISTRABLE
SECURITIES IN SUCH REGISTRATION STATEMENT, SUBJECT TO THE LIMITATIONS CONTAINED
IN SECTION 2.2.2 HEREOF.  EACH HOLDER WHO DESIRES TO HAVE ITS REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT SHALL SO ADVISE THE COMPANY
IN WRITING (STATING THE NUMBER OF SHARES DESIRED TO BE REGISTERED) WITHIN TEN
(10) DAYS AFTER THE DATE

 

6

--------------------------------------------------------------------------------



 


OF SUCH NOTICE FROM THE COMPANY.  ANY HOLDER SHALL HAVE THE RIGHT TO WITHDRAW
SUCH HOLDER’S REQUEST FOR INCLUSION OF SUCH HOLDER’S REGISTRABLE SECURITIES IN
ANY REGISTRATION STATEMENT PURSUANT TO THIS SECTION 2.2.1 BY GIVING WRITTEN
NOTICE TO THE COMPANY OF SUCH WITHDRAWAL.  THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION STATEMENT ALL SUCH REGISTRABLE SECURITIES SO REQUESTED TO BE
INCLUDED THEREIN; PROVIDED, HOWEVER, THAT THE COMPANY MAY AT ANY TIME WITHDRAW
OR CEASE PROCEEDING WITH ANY SUCH REGISTRATION IF IT SHALL AT THE SAME TIME
WITHDRAW OR CEASE PROCEEDING WITH THE REGISTRATION OF ALL OTHER EQUITY
SECURITIES ORIGINALLY PROPOSED TO BE REGISTERED.  NOTWITHSTANDING THIS
SECTION 2.2.1, A PIGGYBACK REGISTRATION SHALL NOT INCLUDE ANY REGISTRATION
STATEMENT WHICH IS INITIATED BY THE COMPANY AND FOR WHICH THE INTENDED USE OF
ALL OF THE NET PROCEEDS BY THE COMPANY IS TO CAUSE CPE LLC TO REDEEM MEMBERSHIP
UNITS FROM ONE OR MORE HOLDERS IN EXCHANGE FOR CASH.


 


2.2.2        PRIORITY ON PIGGYBACK REGISTRATIONS.


 

(I)            WITH RESPECT TO ANY PIGGYBACK REGISTRATION FILED DURING THE FIRST
THREE YEARS FOLLOWING THE COMPLETION OF THE INITIAL PUBLIC OFFERING:

 

(A)           IF A PIGGYBACK REGISTRATION IS AN UNDERWRITTEN OFFERING AND WAS
INITIATED BY THE COMPANY, THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION
STATEMENT (A) FIRST, RTEA AND/OR KMS’S REGISTRABLE SECURITIES REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION, (B) SECOND, THE SECURITIES THE COMPANY PROPOSES
TO SELL, AND (C) THIRD, ANY OTHER SECURITIES REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION.

 

(II)           WITH RESPECT TO ANY PIGGYBACK REGISTRATION FILED AFTER THE TIME
PERIOD SPECIFIED IN SECTION 2.2.2(I) ABOVE:

 

(A)           IF A PIGGYBACK REGISTRATION IS AN UNDERWRITTEN OFFERING AND WAS
INITIATED BY THE COMPANY, THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION
STATEMENT THE SECURITIES TO BE INCLUDED THEREIN BY THE COMPANY AND ANY OTHER
SECURITIES REQUESTED TO BE INCLUDED THEREIN, PRO RATA ON THE BASIS OF THE NUMBER
OF SHARES TO BE SO REGISTERED.

 

(III)          IF A PIGGYBACK REGISTRATION IS AN UNDERWRITTEN OFFERING AND WAS
INITIATED BY A SECURITY HOLDER OF THE COMPANY, THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION STATEMENT (A) FIRST, THE REGISTRABLE SECURITIES REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION, (B) SECOND, THE SECURITIES REQUESTED TO BE
INCLUDED THEREIN BY THE SECURITY HOLDERS REQUESTING SUCH REGISTRATION, PRO RATA
AMONG THE HOLDERS OF SUCH SECURITIES ON THE BASIS OF THE NUMBER OF SECURITIES
OWNED BY EACH SUCH HOLDER, AND (C) THIRD, ANY OTHER SECURITIES REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION (INCLUDING SECURITIES TO BE SOLD FOR THE ACCOUNT
OF THE COMPANY).

 

(IV)          NO HOLDER MAY PARTICIPATE IN ANY REGISTRATION STATEMENT IN RESPECT
OF A PIGGYBACK REGISTRATION HEREUNDER UNLESS SUCH HOLDER (X) AGREES TO SELL SUCH
HOLDER’S REGISTRABLE SECURITIES ON THE BASIS PROVIDED IN ANY UNDERWRITING
ARRANGEMENTS APPROVED BY THE COMPANY AND (Y) COMPLETES AND EXECUTES ALL
QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING AGREEMENTS AND
OTHER DOCUMENTS AND DELIVERS ALL OPINIONS, EACH IN CUSTOMARY FORM, REASONABLY
REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING ARRANGEMENTS; PROVIDED, HOWEVER,
THAT

 

7

--------------------------------------------------------------------------------


 

NO SUCH HOLDER SHALL BE REQUIRED TO MAKE ANY REPRESENTATIONS OR WARRANTIES IN
CONNECTION WITH ANY SUCH REGISTRATION OTHER THAN REPRESENTATIONS AND WARRANTIES
AS TO (A) SUCH HOLDER’S OWNERSHIP OF HIS OR ITS REGISTRABLE SECURITIES TO BE
SOLD OR TRANSFERRED FREE AND CLEAR OF ALL ENCUMBRANCES, (B) SUCH HOLDER’S POWER
AND AUTHORITY TO EFFECT SUCH TRANSFER, AND (C) SUCH MATTERS PERTAINING TO
COMPLIANCE WITH SECURITIES LAWS AS MAY BE REASONABLY REQUESTED; PROVIDED,
FURTHER, HOWEVER, THAT THE OBLIGATION OF SUCH HOLDER TO INDEMNIFY PURSUANT TO
ANY SUCH UNDERWRITING ARRANGEMENTS SHALL BE SEVERAL, NOT JOINT AND SEVERAL,
AMONG SUCH HOLDERS SELLING REGISTRABLE SECURITIES, AND THE LIABILITY OF EACH
SUCH HOLDER WILL BE IN PROPORTION TO, AND PROVIDED, FURTHER, THAT SUCH LIABILITY
WILL BE LIMITED TO, THE NET AMOUNT RECEIVED BY SUCH HOLDER FROM THE SALE OF HIS
OR ITS REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION; AND PROVIDED,
FURTHER, THAT ANY SUCH INDEMNIFICATION PROVIDED BY A HOLDER SELLING REGISTRABLE
SECURITIES SHALL BE LIMITED TO INDEMNIFICATION FOR INFORMATION PROVIDED BY SUCH
HOLDER SPECIFICALLY FOR INCLUSION IN THE REGISTRATION STATEMENT.

 


2.2.3        SELECTION OF UNDERWRITERS.


 

(I)            IN THE EVENT OF ANY PIGGYBACK REGISTRATION PURSUANT TO
SECTION 2.2.2(I), RTA (IF RTEA AND/OR KMS ARE PARTICIPATING) (A) MAY SELECT ONE
OR MORE INVESTMENT BANKING FIRMS TO MANAGE THE OFFERING, AND (B) MAY SELECT ONE
OR MORE INVESTMENT BANKING FIRMS TO PARTICIPATE IN ANY UNDERWRITING SYNDICATE,
PROVIDED, HOWEVER, THAT RTA SHALL COOPERATE IN GOOD FAITH WITH THE COMPANY TO
SELECT THE INVESTMENT BANKING FIRMS TO PARTICIPATE IN SUCH UNDERWRITING
SYNDICATE AND SUCH INVESTMENT BANKING FIRMS SHALL BE REASONABLY ACCEPTABLE TO
THE COMPANY.

 

(II)           IN THE EVENT OF ANY PIGGYBACK REGISTRATION PURSUANT TO
SECTION 2.2.2(II) THAT IS AN UNDERWRITTEN OFFERING INITIATED BY THE COMPANY,
(A) THE COMPANY MAY SELECT ONE OR MORE INVESTMENT BANKING FIRMS TO MANAGE THE
OFFERING, AND (B) THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES
(INCLUDING FOR PURPOSES OF THIS SECTION 2.2.3(II) ANY SHARES OF THE COMPANY’S
COMMON STOCK HELD BY THE COMPANY TO BE INCLUDED IN SUCH REGISTRATION STATEMENT)
INCLUDED IN SUCH PIGGYBACK REGISTRATION MAY SELECT ONE OR MORE INVESTMENT
BANKING FIRMS TO PARTICIPATE IN ANY UNDERWRITING SYNDICATE, PROVIDED, HOWEVER,
THAT SUCH HOLDERS SHALL COOPERATE IN GOOD FAITH WITH THE COMPANY TO SELECT THE
INVESTMENT BANKING FIRMS TO PARTICIPATE IN SUCH UNDERWRITING SYNDICATE AND SUCH
INVESTMENT BANKING FIRMS SHALL BE REASONABLY ACCEPTABLE TO THE HOLDERS AND THE
COMPANY.

 


2.3.          SEC FORM S-3.  THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS
TO BECOME ELIGIBLE TO USE FORM S-3 AND, AFTER BECOMING ELIGIBLE TO USE FORM S-3,
SHALL USE ITS REASONABLE BEST EFFORTS TO REMAIN SO ELIGIBLE.  ONCE THE COMPANY
BECOMES ELIGIBLE TO USE FORM S-3 (OR ANY SUCCESSOR FORM), THEN RTA  MAY REQUIRE
THE COMPANY TO CAUSE DEMAND REGISTRATIONS TO BE FILED ON FORM S-3 (OR ANY
SUCCESSOR FORM) (A “SHELF REGISTRATION”).  IF THE COMPANY IS NOT THEN ELIGIBLE
UNDER THE SECURITIES ACT TO USE FORM S-3, DEMAND REGISTRATIONS SHALL BE FILED ON
THE FORM FOR WHICH THE COMPANY THEN QUALIFIES.


 


2.4.          HOLDBACK AGREEMENTS.


 

(I)            THE COMPANY SHALL NOT AND SHALL USE ITS REASONABLE BEST EFFORTS
TO CAUSE ITS OFFICERS AND DIRECTORS NOT TO EFFECT ANY PUBLIC SALE OR
DISTRIBUTION OF THE EQUITY SECURITIES OF THE COMPANY, OR ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR SUCH

 

8

--------------------------------------------------------------------------------


 

SECURITIES (OTHER THAN ANY PUBLIC SALE OR DISTRIBUTION PURSUANT TO A PLAN THAT
COMPLIES WITH RULE 10B5-1 UNDER THE EXCHANGE ACT), DURING THE TEN (10) DAYS
PRIOR TO AND DURING THE 90-DAY PERIOD BEGINNING ON THE EFFECTIVE DATE OF ANY
REGISTRATION STATEMENT IN CONNECTION WITH A DEMAND REGISTRATION (OTHER THAN A
SHELF REGISTRATION), A PIGGYBACK REGISTRATION OR ANY REGISTERED UNDERWRITTEN
PUBLIC OFFERING OF THE EQUITY SECURITIES OF THE COMPANY IN WHICH THE HOLDERS
PARTICIPATE, EXCEPT PURSUANT TO REGISTRATIONS ON FORM S-4 OR FORM S-8 OR ANY
SUCCESSOR FORM OR UNLESS THE UNDERWRITERS MANAGING ANY SUCH PUBLIC OFFERING ON
FORM S-4 OR FORM S-8 OTHERWISE AGREE; PROVIDED, HOWEVER, THAT IF (1) DURING THE
LAST SEVENTEEN (17) DAYS OF ANY SUCH 90-DAY PERIOD, THE COMPANY RELEASES
EARNINGS RESULTS OR MATERIAL NEWS OR A MATERIAL EVENT RELATING TO THE COMPANY
OCCURS OR (2) PRIOR TO THE EXPIRATION OF ANY SUCH TEN (10) DAY OR 90-DAY PERIOD,
THE COMPANY ANNOUNCES THAT IT WILL RELEASE EARNINGS RESULTS DURING THE 16-DAY
PERIOD BEGINNING ON THE LAST DAY OF SUCH TEN (10) DAY OR 90-DAY PERIOD, THEN, IN
EACH CASE, SUCH TEN (10) DAY OR 90-DAY PERIOD WILL BE EXTENDED UNTIL THE
EXPIRATION OF THE 18-DAY PERIOD BEGINNING ON THE DATE OF RELEASE OF THE EARNINGS
RESULTS OR THE OCCURRENCE OF THE MATERIAL NEWS OR MATERIAL EVENT, AS APPLICABLE,
UNLESS THE UNDERWRITERS MANAGING ANY SUCH PUBLIC OFFERING WAIVES, IN WRITING,
SUCH EXTENSION.

 

(II)           IF ANY HOLDERS OF REGISTRABLE SECURITIES NOTIFY THE COMPANY IN
WRITING THAT THEY INTEND TO EFFECT AN UNDERWRITTEN SALE OF REGISTRABLE
SECURITIES REGISTERED PURSUANT TO A SHELF REGISTRATION PURSUANT TO ARTICLE 2
HEREOF, THE COMPANY SHALL NOT AND SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE
ITS OFFICERS AND DIRECTORS NOT TO EFFECT ANY PUBLIC SALE OR DISTRIBUTION OF THE
EQUITY SECURITIES OF THE COMPANY, OR ANY SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR ITS EQUITY SECURITIES, DURING THE TEN (10) DAYS
PRIOR TO AND DURING THE 90-DAY PERIOD BEGINNING ON THE DATE SUCH NOTICE IS
RECEIVED, EXCEPT PURSUANT TO REGISTRATIONS ON FORM S-4 OR FORM S-8 OR ANY
SUCCESSOR FORM OR UNLESS THE UNDERWRITERS MANAGING ANY SUCH PUBLIC OFFERING
OTHERWISE AGREE; PROVIDED, HOWEVER, THAT IF (1) DURING THE LAST SEVENTEEN
(17) DAYS OF ANY SUCH 90-DAY PERIOD, THE COMPANY RELEASES EARNINGS RESULTS OR
MATERIAL NEWS OR A MATERIAL EVENT RELATING TO THE COMPANY OCCURS OR (2) PRIOR TO
THE EXPIRATION OF ANY SUCH 90-DAY PERIOD, THE COMPANY ANNOUNCES THAT IT WILL
RELEASE EARNINGS RESULTS DURING THE 16-DAY PERIOD BEGINNING ON THE LAST DAY OF
SUCH 90-DAY PERIOD, THEN, IN EACH CASE, SUCH 90-DAY PERIOD WILL BE EXTENDED
UNTIL THE EXPIRATION OF THE 18-DAY PERIOD BEGINNING ON THE DATE OF RELEASE OF
THE EARNINGS RESULTS OR THE OCCURRENCE OF THE MATERIAL NEWS OR MATERIAL EVENT,
AS APPLICABLE, UNLESS THE UNDERWRITERS MANAGING ANY SUCH PUBLIC OFFERING WAIVES,
IN WRITING, SUCH EXTENSION.

 

(III)          FOR SO LONG AS RTEA, KMS OR ANY OF THEIR AFFILIATES HOLDS, IN THE
AGGREGATE, MORE THAN TWENTY-PERCENT OF THE OUTSTANDING EQUITY INTERESTS, EACH
HOLDER AGREES, IN THE EVENT OF AN UNDERWRITTEN OFFERING BY THE COMPANY (WHETHER
FOR THE ACCOUNT OF THE COMPANY OR OTHERWISE) IN WHICH SUCH HOLDER HAS A RIGHT TO
PARTICIPATE, NOT TO OFFER, SELL, CONTRACT TO SELL OR OTHERWISE DISPOSE OF ANY
REGISTRABLE SECURITIES, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SUCH SECURITIES, INCLUDING ANY SALE PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT (EXCEPT AS PART OF SUCH UNDERWRITTEN OFFERING), DURING THE
TEN (10) DAYS PRIOR TO, AND DURING THE 90-DAY PERIOD (OR SUCH LESSER PERIOD AS
THE LEAD OR MANAGING UNDERWRITERS MAY REQUIRE) BEGINNING ON, THE EFFECTIVE DATE
OF THE REGISTRATION STATEMENT FOR SUCH UNDERWRITTEN OFFERING (OR, IN THE CASE OF
AN OFFERING PURSUANT TO AN EFFECTIVE SHELF REGISTRATION STATEMENT PURSUANT TO
RULE 415, THE PRICING DATE FOR SUCH UNDERWRITTEN OFFERING); PROVIDED, HOWEVER,
THAT IF (1) DURING THE LAST SEVENTEEN (17) DAYS OF ANY 90-DAY PERIOD, THE
COMPANY RELEASES EARNINGS RESULTS OR MATERIAL NEWS OR A MATERIAL EVENT RELATING
TO THE COMPANY OCCURS OR (2) PRIOR TO THE

 

9

--------------------------------------------------------------------------------


 

EXPIRATION OF ANY 90-DAY PERIOD, THE COMPANY ANNOUNCES THAT IT WILL RELEASE
EARNINGS RESULTS DURING THE 16-DAY PERIOD BEGINNING ON THE LAST DAY OF SUCH
90-DAY PERIOD, THEN IN EACH CASE SUCH 90-DAY PERIOD WILL BE EXTENDED UNTIL THE
EXPIRATION OF THE 18-DAY PERIOD BEGINNING ON THE DATE OF RELEASE OF THE EARNINGS
RESULTS OR THE OCCURRENCE OF THE MATERIAL NEWS OR MATERIAL EVENT, AS APPLICABLE,
UNLESS THE UNDERWRITERS MANAGING ANY SUCH PUBLIC OFFERING WAIVES, IN WRITING,
SUCH EXTENSION.

 


2.5.          REGISTRATION PROCEDURES.  WHENEVER ANY HOLDER HAS REQUESTED THAT
ANY REGISTRABLE SECURITIES BE REGISTERED PURSUANT TO THIS AGREEMENT, THE COMPANY
WILL USE ITS REASONABLE BEST EFFORTS TO COMPLETE THE REGISTRATION AND THE SALE
OF SUCH REGISTRABLE SECURITIES IN ACCORDANCE WITH THE INTENDED METHOD OF
DISPOSITION THEREOF WITHIN THE TIME PERIODS SET FORTH IN THIS AGREEMENT, AND
PURSUANT THERETO THE COMPANY WILL AS PROMPTLY AS PRACTICABLE:


 

(I)            PREPARE AND FILE WITH THE SEC, PURSUANT TO SECTION 2.1.1(II) WITH
RESPECT TO ANY DEMAND REGISTRATION, A REGISTRATION STATEMENT ON ANY APPROPRIATE
FORM UNDER THE SECURITIES ACT WITH RESPECT TO SUCH REGISTRABLE SECURITIES AND
USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME
EFFECTIVE, PROVIDED THAT AS FAR IN ADVANCE AS PRACTICABLE BEFORE FILING SUCH
REGISTRATION STATEMENT OR ANY AMENDMENT THERETO, THE COMPANY WILL FURNISH TO THE
SELLING HOLDERS COPIES OF REASONABLY COMPLETE DRAFTS OF ALL SUCH DOCUMENTS
PREPARED TO BE FILED (INCLUDING EXHIBITS), AND ANY SUCH HOLDER SHALL HAVE THE
OPPORTUNITY TO OBJECT TO ANY INFORMATION CONTAINED THEREIN AND THE COMPANY WILL
MAKE CORRECTIONS REASONABLY REQUESTED BY SUCH HOLDER WITH RESPECT TO SUCH
INFORMATION PRIOR TO FILING ANY SUCH REGISTRATION STATEMENT OR AMENDMENT;

 

(II)           EXCEPT IN THE CASE OF A SHELF REGISTRATION, PREPARE AND FILE WITH
THE SEC SUCH AMENDMENTS, POST-EFFECTIVE AMENDMENTS, AND SUPPLEMENTS TO SUCH
REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE
NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR A PERIOD OF NOT LESS
THAN ONE HUNDRED EIGHTY (180) DAYS (OR SUCH LESSER PERIOD AS IS NECESSARY FOR
THE UNDERWRITERS IN AN UNDERWRITTEN OFFERING TO SELL UNSOLD ALLOTMENTS) AND
COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION
OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING SUCH PERIOD IN
ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLERS THEREOF SET
FORTH IN SUCH REGISTRATION STATEMENT;

 

(III)          IN THE CASE OF A SHELF REGISTRATION, PREPARE AND FILE WITH THE
SEC SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES
SUBJECT THERETO FOR A PERIOD ENDING ON THE DATE ON WHICH ALL THE REGISTRABLE
SECURITIES SUBJECT THERETO HAVE BEEN SOLD PURSUANT TO SUCH REGISTRATION
STATEMENT;

 

(IV)          FURNISH TO EACH SELLER OF REGISTRABLE SECURITIES AND THE
UNDERWRITERS OF THE SECURITIES BEING REGISTERED SUCH NUMBER OF COPIES OF SUCH
REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO, THE PROSPECTUS
INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS),
ANY ISSUER FREE WRITING PROSPECTUS, ANY DOCUMENTS INCORPORATED BY REFERENCE
THEREIN AND SUCH OTHER DOCUMENTS AS SUCH SELLER OR

 

10

--------------------------------------------------------------------------------


 

UNDERWRITERS MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF
THE REGISTRABLE SECURITIES OWNED BY SUCH SELLER OR THE SALE OF SUCH SECURITIES
BY SUCH UNDERWRITERS (IT BEING UNDERSTOOD THAT, SUBJECT TO SECTION 2.6 AND THE
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, THE
COMPANY CONSENTS TO THE USE OF THE PROSPECTUS, ANY AMENDMENT OR SUPPLEMENT
THERETO AND ANY ISSUER FREE WRITING PROSPECTUS BY EACH SELLER AND THE
UNDERWRITERS IN CONNECTION WITH THE OFFERING AND SALE OF THE REGISTRABLE
SECURITIES COVERED BY THE REGISTRATION STATEMENT OF WHICH SUCH PROSPECTUS,
AMENDMENT OR SUPPLEMENT IS A PART);

 

(V)           USE ITS REASONABLE BEST EFFORTS TO REGISTER OR QUALIFY SUCH
REGISTRABLE SECURITIES UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF SUCH
JURISDICTIONS AS THE MANAGING UNDERWRITER REASONABLY REQUESTS (OR, IN THE EVENT
THE REGISTRATION STATEMENT DOES NOT RELATE TO AN UNDERWRITTEN OFFERING, AS THE
HOLDERS OF A MAJORITY OF SUCH REGISTRABLE SECURITIES MAY REASONABLY REQUEST);
USE ITS REASONABLE BEST EFFORTS TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION
(OR EXEMPTION THEREFROM) EFFECTIVE DURING THE PERIOD IN WHICH SUCH REGISTRATION
STATEMENT IS REQUIRED TO BE KEPT EFFECTIVE; AND DO ANY AND ALL OTHER ACTS AND
THINGS WHICH MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE EACH SELLER TO
CONSUMMATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH SELLER IN
SUCH JURISDICTIONS (PROVIDED, HOWEVER, THAT THE COMPANY WILL NOT BE REQUIRED TO
(A) QUALIFY GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT
OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS SUBPARAGRAPH OR (B) CONSENT TO
GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION);

 

(VI)          PROMPTLY NOTIFY EACH SELLER AND EACH UNDERWRITER AND (IF REQUESTED
BY ANY SUCH PERSON) CONFIRM SUCH NOTICE IN WRITING (A) WHEN A REGISTRATION
STATEMENT OR ANY ISSUER FREE WRITING PROSPECTUS USED IN CONNECTION THEREWITH, A
PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN
FILED AND, WITH RESPECT TO A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE, (B) OF THE ISSUANCE BY ANY STATE
SECURITIES OR OTHER REGULATORY AUTHORITY OF ANY ORDER SUSPENDING THE
QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF THE REGISTRABLE
SECURITIES UNDER STATE SECURITIES OR “BLUE SKY” LAWS OR THE INITIATION OF ANY
PROCEEDINGS FOR THAT PURPOSE, AND (C) OF THE HAPPENING OF ANY EVENT WHICH MAKES
ANY STATEMENT MADE IN A REGISTRATION STATEMENT OR RELATED PROSPECTUS OR ISSUER
FREE WRITING PROSPECTUS UNTRUE OR WHICH REQUIRES THE MAKING OF ANY CHANGES IN
SUCH REGISTRATION STATEMENT, PROSPECTUS, ISSUER FREE WRITING PROSPECTUS OR
DOCUMENTS SO THAT THEY WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND, AS PROMPTLY AS PRACTICABLE
THEREAFTER, PREPARE AND FILE WITH THE SEC AND FURNISH A SUPPLEMENT OR AMENDMENT
TO SUCH PROSPECTUS OR ADDITIONAL ISSUER FREE WRITING PROSPECTUS SO THAT, AS
THEREAFTER DELIVERABLE TO THE PURCHASERS OF SUCH REGISTRABLE SECURITIES, SUCH
PROSPECTUS WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;

 

(VII)         PERMIT ANY SELLING HOLDER, WHICH IN SUCH HOLDER’S SOLE AND
EXCLUSIVE JUDGMENT, MIGHT REASONABLY BE DEEMED TO BE AN UNDERWRITER OR A
CONTROLLING PERSON OF THE COMPANY, TO PARTICIPATE IN THE PREPARATION OF SUCH
REGISTRATION OR COMPARABLE STATEMENT

 

11

--------------------------------------------------------------------------------


 

AND TO REQUIRE THE INSERTION THEREIN OF MATERIAL, FURNISHED TO THE COMPANY IN
WRITING, WHICH IN THE REASONABLE JUDGMENT OF SUCH HOLDER AND ITS COUNSEL SHOULD
BE INCLUDED;

 

(VIII)        MAKE REASONABLY AVAILABLE MEMBERS OF MANAGEMENT OF THE COMPANY, AS
SELECTED BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN
SUCH REGISTRATION, FOR ASSISTANCE IN THE SELLING EFFORT RELATING TO THE
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION, INCLUDING, BUT NOT LIMITED
TO, THE PARTICIPATION OF SUCH MEMBERS OF THE COMPANY’S MANAGEMENT IN LIVE OR
RECORDED ROAD SHOW PRESENTATIONS;

 

(IX)           OTHERWISE USE ITS REASONABLE BEST EFFORTS TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE SEC, INCLUDING THE SECURITIES ACT AND
THE EXCHANGE ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND MAKE
GENERALLY AVAILABLE TO THE COMPANY’S SECURITYHOLDERS AN EARNINGS STATEMENT
SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT NO LATER THAN
NINETY (90) DAYS AFTER THE END OF THE TWELVE (12) MONTH PERIOD BEGINNING WITH
THE FIRST DAY OF THE COMPANY’S FIRST FISCAL QUARTER COMMENCING AFTER THE
EFFECTIVE DATE OF A REGISTRATION STATEMENT, WHICH EARNINGS STATEMENT SHALL COVER
SAID TWELVE (12) MONTH PERIOD, AND WHICH REQUIREMENT WILL BE DEEMED TO BE
SATISFIED IF THE COMPANY TIMELY FILES COMPLETE AND ACCURATE INFORMATION ON FORMS
10-Q, 10-K AND 8-K UNDER THE EXCHANGE ACT AND OTHERWISE COMPLIES WITH RULE 158
UNDER THE SECURITIES ACT;

 

(X)            IF REQUESTED BY THE MANAGING UNDERWRITER OR ANY SELLER PROMPTLY
INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT OR PREPARE AN
ISSUER FREE WRITING PROSPECTUS INCLUDING SUCH INFORMATION AS THE MANAGING
UNDERWRITER OR ANY SELLER REASONABLY REQUESTS TO BE INCLUDED THEREIN, INCLUDING,
WITHOUT LIMITATION, WITH RESPECT TO THE REGISTRABLE SECURITIES BEING SOLD BY
SUCH SELLER, THE PURCHASE PRICE BEING PAID THEREFOR BY THE UNDERWRITERS AND WITH
RESPECT TO ANY OTHER TERMS OF THE UNDERWRITTEN OFFERING OF THE REGISTRABLE
SECURITIES TO BE SOLD IN SUCH OFFERING, AND PROMPTLY MAKE ALL REQUIRED FILINGS
OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT OR ISSUER FREE WRITING
PROSPECTUS;

 

(XI)           AS PROMPTLY AS PRACTICABLE AFTER FILING WITH THE SEC OF ANY
DOCUMENT WHICH IS INCORPORATED BY REFERENCE INTO A REGISTRATION STATEMENT (IN
THE FORM IN WHICH IT WAS INCORPORATED), DELIVER A COPY OF EACH SUCH DOCUMENT TO
EACH SELLER UNLESS AVAILABLE ON THE SEC’S ELECTRONIC DATA GATHERING AND
RETRIEVAL SYSTEM (EDGAR) OR ANY SUCCESSOR SYSTEM;

 

(XII)          COOPERATE WITH THE SELLERS AND THE MANAGING UNDERWRITER TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES (WHICH SHALL NOT
BEAR ANY RESTRICTIVE LEGENDS UNLESS REQUIRED UNDER APPLICABLE LAW) REPRESENTING
SECURITIES SOLD UNDER ANY REGISTRATION STATEMENT, AND ENABLE SUCH SECURITIES TO
BE IN SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES AS THE MANAGING
UNDERWRITER OR SUCH SELLERS MAY REQUEST AND KEEP AVAILABLE AND MAKE AVAILABLE TO
THE COMPANY’S TRANSFER AGENT PRIOR TO THE EFFECTIVENESS OF SUCH REGISTRATION
STATEMENT A SUPPLY OF SUCH CERTIFICATES;

 

(XIII)         PROMPTLY MAKE AVAILABLE FOR INSPECTION BY ANY SELLER, ANY
UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO ANY REGISTRATION
STATEMENT, AND ANY ATTORNEY,

 

12

--------------------------------------------------------------------------------


 

ACCOUNTANT OR OTHER AGENT OR REPRESENTATIVE RETAINED BY ANY SUCH SELLER OR
UNDERWRITER (COLLECTIVELY, THE “INSPECTORS”), ALL FINANCIAL AND OTHER RECORDS,
PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY, AS SHALL BE
REASONABLY NECESSARY TO ENABLE THEM TO EXERCISE THEIR DUE DILIGENCE
RESPONSIBILITY, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO
SUPPLY ALL INFORMATION REQUESTED BY ANY SUCH INSPECTOR IN CONNECTION WITH SUCH
REGISTRATION STATEMENT;

 

(XIV)        FURNISH TO EACH SELLER AND UNDERWRITER A SIGNED COUNTERPART OF
(A) AN OPINION OR OPINIONS OF COUNSEL TO THE COMPANY, AND (B) A COMFORT LETTER
OR COMFORT LETTERS FROM THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS,
EACH IN CUSTOMARY FORM AND COVERING SUCH MATTERS OF THE TYPE CUSTOMARILY COVERED
BY OPINIONS OR COMFORT LETTERS, AS THE CASE MAY BE, AS THE SELLERS OR MANAGING
UNDERWRITER REASONABLY REQUESTS (EACH SUCH OPINION AND COMFORT LETTER TO BE
ADDRESSED TO BOTH THE SELLER AND UNDERWRITER, IF REASONABLY POSSIBLE);

 

(XV)         USE ITS REASONABLE BEST EFFORTS TO CAUSE THE REGISTRABLE SECURITIES
INCLUDED IN ANY REGISTRATION STATEMENT TO BE LISTED ON EACH SECURITIES EXCHANGE,
IF ANY, ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED;

 

(XVI)        PROVIDE A TRANSFER AGENT AND REGISTRAR FOR ALL REGISTRABLE
SECURITIES REGISTERED HEREUNDER;

 

(XVII)       COOPERATE WITH EACH SELLER AND EACH UNDERWRITER PARTICIPATING IN
THE DISPOSITION OF SUCH REGISTRABLE SECURITIES AND THEIR RESPECTIVE COUNSEL IN
CONNECTION WITH ANY FILINGS REQUIRED TO BE MADE WITH THE FINANCIAL INDUSTRY
REGULATORY AUTHORITY;

 

(XVIII)      DURING THE PERIOD WHEN THE PROSPECTUS IS REQUIRED TO BE DELIVERED
UNDER THE SECURITIES ACT, PROMPTLY FILE ALL DOCUMENTS REQUIRED TO BE FILED WITH
THE SEC PURSUANT TO SECTIONS 13(A), 13(C), 14 OR 15(D) OF THE EXCHANGE ACT;

 

(XIX)         NOTIFY EACH SELLER OF REGISTRABLE SECURITIES PROMPTLY OF ANY
REQUEST BY THE SEC FOR THE AMENDING OR SUPPLEMENTING OF SUCH REGISTRATION
STATEMENT OR PROSPECTUS OR FOR ADDITIONAL INFORMATION;

 

(XX)          ENTER INTO SUCH AGREEMENTS (INCLUDING UNDERWRITING AGREEMENTS IN
THE MANAGING UNDERWRITER’S CUSTOMARY FORM) AS ARE CUSTOMARY IN CONNECTION WITH
AN UNDERWRITTEN REGISTRATION; AND

 

(XXI)         ADVISE EACH SELLER OF SUCH REGISTRABLE SECURITIES, PROMPTLY AFTER
IT SHALL RECEIVE NOTICE OR OBTAIN KNOWLEDGE THEREOF, OF THE ISSUANCE OF ANY STOP
ORDER BY THE SEC SUSPENDING THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR
THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE AND PROMPTLY
USE ITS REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP ORDER OR TO
OBTAIN ITS WITHDRAWAL AT THE EARLIEST POSSIBLE MOMENT IF SUCH STOP ORDER SHOULD
BE ISSUED.

 


2.6.          SUSPENSION OF DISPOSITIONS.  EACH HOLDER AGREES BY ACQUISITION OF
ANY REGISTRABLE SECURITIES THAT, UPON RECEIPT OF ANY NOTICE (A “SUSPENSION
NOTICE”) FROM THE COMPANY OF THE

 

13

--------------------------------------------------------------------------------



 


HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 2.5(VI)(C) SUCH HOLDER
WILL FORTHWITH DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES UNTIL SUCH
HOLDER’S RECEIPT OF THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS, OR
UNTIL IT IS ADVISED IN WRITING (THE “ADVICE”) BY THE COMPANY THAT THE USE OF THE
PROSPECTUS MAY BE RESUMED, AND HAS RECEIVED COPIES OF ANY ADDITIONAL OR
SUPPLEMENTAL FILINGS WHICH ARE INCORPORATED BY REFERENCE IN THE PROSPECTUS, AND,
IF SO DIRECTED BY THE COMPANY, SUCH HOLDER WILL DELIVER TO THE COMPANY ALL
COPIES, OTHER THAN PERMANENT FILE COPIES THEN IN SUCH HOLDER’S POSSESSION, OF
THE PROSPECTUS COVERING SUCH REGISTRABLE SECURITIES CURRENT AT THE TIME OF
RECEIPT OF SUCH NOTICE (ANY SUCH PERIOD DURING WHICH DISPOSITION OF REGISTRABLE
SECURITIES IS SUSPENDED, A “SUSPENSION PERIOD”); PROVIDED, HOWEVER, THAT THE
COMPANY MAY ONLY EXERCISE ITS RIGHTS UNDER THIS SECTION 2.6, CONSIDERED TOGETHER
WITH ANY BLACKOUT PERIOD, FOR NO MORE THAN ONE HUNDRED AND TWENTY (120) DAYS IN
THE AGGREGATE DURING ANY CALENDAR YEAR.  IN THE EVENT THE COMPANY SHALL GIVE ANY
SUCH NOTICE, THE TIME PERIOD REGARDING THE EFFECTIVENESS OF REGISTRATION
STATEMENTS SET FORTH IN SECTIONS 2.5(II) AND 2.5(III) HEREOF SHALL BE EXTENDED
BY THE NUMBER OF DAYS DURING THE PERIOD FROM AND INCLUDING THE DATE OF THE
GIVING OF THE SUSPENSION NOTICE TO AND INCLUDING THE DATE WHEN EACH SELLER OF
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT SHALL HAVE
RECEIVED THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS OR THE ADVICE. 
THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS AND TAKE SUCH ACTIONS AS ARE
REASONABLY NECESSARY TO RENDER THE ADVICE AS PROMPTLY AS PRACTICABLE.


 


2.7.          REGISTRATION EXPENSES.


 


2.7.1        DEMAND REGISTRATIONS.  ALL REASONABLE, OUT-OF-POCKET FEES AND
EXPENSES INCIDENT TO ANY DEMAND REGISTRATION INCLUDING, WITHOUT LIMITATION, THE
COMPANY’S PERFORMANCE OF OR COMPLIANCE WITH THIS ARTICLE 2, ALL REGISTRATION AND
FILING FEES, ALL FEES AND EXPENSES ASSOCIATED WITH FILINGS REQUIRED TO BE MADE
WITH THE FINANCIAL INDUSTRY REGULATORY AUTHORITY (“FINRA”), AS MAY BE REQUIRED
BY THE RULES AND REGULATIONS OF THE FINRA, FEES AND EXPENSES OF COMPLIANCE WITH
SECURITIES OR “BLUE SKY” LAWS (INCLUDING REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL IN CONNECTION WITH “BLUE SKY” QUALIFICATIONS OF THE REGISTRABLE
SECURITIES), RATING AGENCY FEES, PRINTING EXPENSES (INCLUDING EXPENSES OF
PRINTING CERTIFICATES FOR THE REGISTRABLE SECURITIES IN A FORM ELIGIBLE FOR
DEPOSIT WITH THE DEPOSITORY TRUST COMPANY AND OF PRINTING PROSPECTUSES IF THE
PRINTING OF PROSPECTUSES IS REQUESTED BY A HOLDER OF REGISTRABLE SECURITIES),
MESSENGER AND DELIVERY EXPENSES, THE FEES AND EXPENSES INCURRED IN CONNECTION
WITH ANY LISTING OR QUOTATION OF THE REGISTRABLE SECURITIES, FEES AND EXPENSES
OF COUNSEL FOR THE COMPANY AND ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
(INCLUDING THE EXPENSES OF ANY SPECIAL AUDIT OR “COLD COMFORT” LETTERS REQUIRED
BY OR INCIDENT TO SUCH PERFORMANCE), AND THE FEES AND EXPENSES OF ANY SPECIAL
EXPERTS, INCLUDING MINING EXPERTS, RETAINED BY THE COMPANY IN CONNECTION WITH
SUCH REGISTRATION WILL BE BORNE BY RTEA AND/OR KMS AND THE COMPANY SUCH THAT
RTEA AND/OR KMS WILL BEAR SEVENTY-FIVE PERCENT (75%) AND THE COMPANY WILL BEAR
TWENTY-FIVE PERCENT (25%) OF SUCH FEES AND EXPENSES; PROVIDED, HOWEVER, THAT ANY
UNDERWRITING DISCOUNTS, COMMISSIONS OR FEES ATTRIBUTABLE TO THE SALE OF THE
REGISTRABLE SECURITIES WILL BE BORNE BY RTEA AND/OR KMS.


 


2.7.2        PIGGYBACK REGISTRATIONS.  ALL FEES AND EXPENSES INCIDENT TO ANY
PIGGYBACK REGISTRATION INCLUDING, WITHOUT LIMITATION, THE COMPANY’S PERFORMANCE
OF OR COMPLIANCE WITH THIS ARTICLE 2, ALL REGISTRATION AND FILING FEES, ALL FEES
AND EXPENSES ASSOCIATED WITH FILINGS REQUIRED TO BE MADE WITH THE FINRA, AS MAY
BE REQUIRED BY THE RULES AND REGULATIONS OF THE FINRA, FEES AND EXPENSES OF
COMPLIANCE WITH SECURITIES OR “BLUE SKY” LAWS (INCLUDING

 

14

--------------------------------------------------------------------------------



 


REASONABLE FEES AND DISBURSEMENTS OF COUNSEL IN CONNECTION WITH “BLUE SKY”
QUALIFICATIONS OF THE REGISTRABLE SECURITIES), RATING AGENCY FEES, PRINTING
EXPENSES (INCLUDING EXPENSES OF PRINTING CERTIFICATES FOR THE REGISTRABLE
SECURITIES IN A FORM ELIGIBLE FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY AND
OF PRINTING PROSPECTUSES), MESSENGER AND DELIVERY EXPENSES, THE FEES AND
EXPENSES INCURRED IN CONNECTION WITH ANY LISTING OR QUOTATION OF THE REGISTRABLE
SECURITIES, FEES AND EXPENSES OF COUNSEL FOR THE COMPANY AND ITS INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS (INCLUDING THE EXPENSES OF ANY SPECIAL AUDIT OR
“COLD COMFORT” LETTERS REQUIRED BY OR INCIDENT TO SUCH PERFORMANCE), THE FEES
AND EXPENSES OF ANY SPECIAL EXPERTS, INCLUDING MINING EXPERTS, RETAINED BY THE
COMPANY IN CONNECTION WITH SUCH REGISTRATION, AND THE FEES AND EXPENSES OF OTHER
PERSONS RETAINED BY THE COMPANY, WILL BE BORNE BY THE COMPANY (UNLESS PAID BY A
SECURITY HOLDER THAT IS NOT A HOLDER FOR WHOSE ACCOUNT THE REGISTRATION IS BEING
EFFECTED) WHETHER OR NOT ANY REGISTRATION STATEMENT BECOMES EFFECTIVE; PROVIDED,
HOWEVER, THAT ANY UNDERWRITING DISCOUNTS, COMMISSIONS OR FEES ATTRIBUTABLE TO
THE SALE OF THE REGISTRABLE SECURITIES WILL BE BORNE BY THE HOLDERS PRO RATA ON
THE BASIS OF THE NUMBER OF SHARES SO SOLD.


 


2.8.          INDEMNIFICATION.


 


2.8.1        CPE LLC WILL INDEMNIFY AND HOLD HARMLESS EACH SELLER OF REGISTRABLE
SECURITIES AND, IN THE CASE OF AN UNDERWRITTEN OFFERING, EACH UNDERWRITER, THEIR
RESPECTIVE PARTNERS, MEMBERS, DIRECTORS, OFFICERS, AFFILIATES AND EACH PERSON,
IF ANY, WHO CONTROLS SUCH SELLER OR UNDERWRITER, AS APPLICABLE, WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT
AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH
SUCH SELLER MAY BECOME SUBJECT, UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR
AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF)
ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT
OF ANY MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, PROSPECTUS,
PRELIMINARY PROSPECTUS OR ANY ISSUER FREE WRITING PROSPECTUS, OR ARISE OUT OF OR
ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND
WILL REIMBURSE SUCH SELLER FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED
BY SUCH SELLER IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY LOSS, CLAIM,
DAMAGE, LIABILITY, ACTION, LITIGATION, INVESTIGATION OR PROCEEDING WHATSOEVER
(WHETHER OR NOT SUCH SELLER IS A PARTY THERETO), WHETHER THREATENED OR
COMMENCED, AND IN CONNECTION WITH THE ENFORCEMENT OF THIS PROVISION WITH RESPECT
TO ANY OF THE ABOVE AS SUCH EXPENSES ARE INCURRED; PROVIDED, HOWEVER, THAT CPE
LLC WILL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM,
DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED UPON AN UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT IN OR OMISSION OR ALLEGED OMISSION FROM ANY OF SUCH
DOCUMENTS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED
TO THE COMPANY BY ANY SUCH SELLER SPECIFICALLY FOR USE THEREIN; PROVIDED, THE
LIABILITY OF EACH SUCH SELLER OF REGISTRABLE SECURITIES WILL BE IN PROPORTION
TO, AND WILL BE LIMITED TO, THE NET AMOUNT RECEIVED BY SUCH SELLER FROM THE SALE
OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT; PROVIDED,
HOWEVER, THAT SUCH SELLER OF REGISTRABLE SECURITIES SHALL NOT BE LIABLE IN ANY
SUCH CASE TO THE EXTENT THAT PRIOR TO THE FILING OF ANY SUCH REGISTRATION
STATEMENT OR PROSPECTUS OR AMENDMENT THEREOF OR SUPPLEMENT THERETO, SUCH SELLER
HAS FURNISHED IN WRITING TO THE COMPANY INFORMATION EXPRESSLY FOR USE IN SUCH
REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENT THEREOF OR SUPPLEMENT
THERETO WHICH CORRECTED OR MADE NOT MISLEADING INFORMATION PREVIOUSLY FURNISHED
TO THE COMPANY.

 

15

--------------------------------------------------------------------------------


 


INSOFAR AS THE FOREGOING INDEMNITY AGREEMENT MAY PERMIT INDEMNIFICATION FOR
LIABILITIES UNDER THE SECURITIES ACT OF ANY PERSON WHO IS AN UNDERWRITER OR A
PARTNER OR CONTROLLING PERSON OF AN UNDERWRITER WITHIN THE MEANING OF SECTION 15
OF THE SECURITIES ACT AND WHO, AT THE DATE OF THIS AGREEMENT, IS A DIRECTOR,
OFFICER OR CONTROLLING PERSON OF THE COMPANY OR CPE LLC, CPE LLC HAS BEEN
ADVISED THAT IN THE OPINION OF THE SEC SUCH PROVISIONS MAY CONTRAVENE FEDERAL
PUBLIC POLICY AS EXPRESSED IN THE SECURITIES ACT AND MAY THEREFORE BE
UNENFORCEABLE.  IN THE EVENT THAT A CLAIM FOR INDEMNIFICATION UNDER SUCH
AGREEMENT FOR ANY SUCH LIABILITIES (EXCEPT INSOFAR AS SUCH AGREEMENT PROVIDES
FOR THE PAYMENT BY CPE LLC OF EXPENSES INCURRED OR PAID BY A DIRECTOR, OFFICER
OR CONTROLLING PERSON IN THE SUCCESSFUL DEFENSE OF ANY ACTION, SUIT OR
PROCEEDING) IS ASSERTED BY SUCH A PERSON, CPE LLC WILL SUBMIT TO A COURT OF
APPROPRIATE JURISDICTION (UNLESS IN THE OPINION OF COUNSEL FOR CPE LLC THE
MATTER HAS ALREADY BEEN SETTLED BY CONTROLLING PRECEDENT) THE QUESTION OF
WHETHER OR NOT INDEMNIFICATION BY IT FOR SUCH LIABILITIES IS AGAINST PUBLIC
POLICY AS EXPRESSED IN THE SECURITIES ACT AND THEREFORE UNENFORCEABLE, AND CPE
LLC WILL BE GOVERNED BY THE FINAL ADJUDICATION OF SUCH ISSUE.


 


2.8.2       EACH SELLER OF REGISTRABLE SECURITIES WILL SEVERALLY AND NOT JOINTLY
INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH OF ITS DIRECTORS AND EACH OF ITS
OFFICERS WHO SIGNS A REGISTRATION STATEMENT AND EACH PERSON, IF ANY, WHO
CONTROLS THE COMPANY WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT AGAINST ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES TO WHICH SUCH INDEMNIFIED PARTY MAY BECOME SUBJECT, UNDER THE
SECURITIES ACT, THE EXCHANGE ACT, OR OTHER FEDERAL OR STATE STATUTORY LAW OR
REGULATION OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES
(OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, PROSPECTUS, PRELIMINARY PROSPECTUS OR ANY ISSUER FREE
WRITING PROSPECTUS OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR THE ALLEGED
OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, IN EACH CASE TO THE EXTENT, BUT ONLY TO
THE EXTENT, THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION
OR ALLEGED OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY SUCH SELLER SPECIFICALLY FOR USE
THEREIN, AND WILL REIMBURSE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY
SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING AGAINST ANY
SUCH LOSS, CLAIM, DAMAGE, LIABILITY, ACTION, LITIGATION, INVESTIGATION OR
PROCEEDING WHATSOEVER (WHETHER OR NOT SUCH INDEMNIFIED PARTY IS A PARTY
THERETO), WHETHER THREATENED OR COMMENCED, BASED UPON ANY SUCH UNTRUE STATEMENT
OR OMISSION, OR ANY SUCH ALLEGED UNTRUE STATEMENT OR OMISSION AS SUCH EXPENSES
ARE INCURRED.


 


2.8.3       PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS
SECTION 2.8 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY
WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST AN INDEMNIFYING PARTY
UNDER SECTION 2.8.1 OR SECTION 2.8.2 ABOVE, NOTIFY THE INDEMNIFYING PARTY OF THE
COMMENCEMENT THEREOF; BUT THE FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT
RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE UNDER SECTION 2.8.1 OR
SECTION 2.8.2 ABOVE EXCEPT TO THE EXTENT THAT IT HAS BEEN MATERIALLY PREJUDICED
(THROUGH THE FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES) BY SUCH FAILURE; AND
PROVIDED FURTHER THAT THE FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT
RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE TO AN INDEMNIFIED PARTY OTHERWISE
THAN UNDER SECTION 2.8.1 OR SECTION 2.8.2 ABOVE.  IN CASE ANY SUCH ACTION IS
BROUGHT AGAINST ANY INDEMNIFIED PARTY AND IT NOTIFIES AN INDEMNIFYING PARTY OF
THE COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY WILL BE ENTITLED TO PARTICIPATE
THEREIN AND, TO THE

 

16

--------------------------------------------------------------------------------



 


EXTENT THAT IT MAY WISH, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY
NOTIFIED, TO ASSUME THE DEFENSE THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO
SUCH INDEMNIFIED PARTY (WHO SHALL NOT, EXCEPT WITH THE CONSENT OF THE
INDEMNIFIED PARTY, BE COUNSEL TO THE INDEMNIFYING PARTY), AND AFTER NOTICE FROM
THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME
THE DEFENSE THEREOF, THE INDEMNIFYING PARTY WILL NOT BE LIABLE TO SUCH
INDEMNIFIED PARTY UNDER THIS SECTION 2.8 FOR ANY LEGAL OR OTHER EXPENSES
SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE
THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION.  NO INDEMNIFYING PARTY
SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, EFFECT ANY
SETTLEMENT OF ANY PENDING OR THREATENED ACTION IN RESPECT OF WHICH ANY
INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY AND INDEMNITY COULD HAVE BEEN
SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY UNLESS SUCH SETTLEMENT (I) INCLUDES
AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ON ANY
CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH ACTION AND (II) DOES NOT INCLUDE A
STATEMENT AS TO, OR AN ADMISSION OF, FAULT, CULPABILITY OR A FAILURE TO ACT BY
OR ON BEHALF OF AN INDEMNIFIED PARTY.


 


2.8.4        IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 2.8 IS
UNAVAILABLE OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER
SECTION 2.8.1 OR SECTION 2.8.2 ABOVE ALTHOUGH APPLICABLE IN ACCORDANCE WITH ITS
TERMS, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES OR
LIABILITIES REFERRED TO IN SECTION 2.8.1 OR SECTION 2.8.2 ABOVE (I) IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING
PARTY ON THE ONE HAND AND THE INDEMNIFIED PARTY ON THE OTHER IN CONNECTION WITH
THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT
PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT
ONLY THE RELATIVE FAULTS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE
BENEFITS RECEIVED BY THE INDEMNIFYING PARTY ON THE ONE HAND AND THE INDEMNIFIED
PARTY ON THE OTHER AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. IN
CONNECTION WITH ANY REGISTRATION STATEMENT FILED WITH THE SEC BY THE COMPANY,
THE RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE
OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION
SUPPLIED BY SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY AND THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH UNTRUE STATEMENT OR OMISSION.  THE RELATIVE BENEFITS RECEIVED BY
THE INDEMNIFYING PARTY ON THE ONE HAND AND THE INDEMNIFIED PARTY ON THE OTHER
SHALL BE DEEMED TO BE IN THE SAME PROPORTION AS THE TOTAL NET PROCEEDS FROM THE
OFFERING OF SECURITIES REGISTERED THEREUNDER (BEFORE DEDUCTING EXPENSES)
RECEIVED BY THE INDEMNIFYING PARTY BEAR TO THE AGGREGATE PUBLIC OFFERING PRICE
OF THE SECURITIES REGISTERED THEREUNDER. THE AMOUNT PAID BY AN INDEMNIFIED PARTY
AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO IN THE
FIRST SENTENCE OF THIS SECTION 2.8.4 SHALL BE DEEMED TO INCLUDE ANY LEGAL OR
OTHER EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY ACTION OR CLAIM WHICH IS THE SUBJECT OF THIS
SECTION 2.8.4.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 2.8.4, NO HOLDER
SHALL BE REQUIRED TO CONTRIBUTE AN AMOUNT GREATER THAN THE DOLLAR AMOUNT BY
WHICH THE NET PROCEEDS RECEIVED BY SUCH HOLDER WITH RESPECT TO THE SALE OF ANY
REGISTRABLE SECURITIES EXCEEDS THE AMOUNT OF DAMAGES WHICH SUCH HOLDER HAS
OTHERWISE BEEN REQUIRED TO PAY BY REASON OF SUCH UNTRUE OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION. THE HOLDERS’ OBLIGATIONS IN THIS SECTION 

 

17

--------------------------------------------------------------------------------


 


2.8.4 TO CONTRIBUTE SHALL BE SEVERAL IN PROPORTION TO THE AMOUNT OF REGISTRABLE
SECURITIES REGISTERED BY THEM AND NOT JOINT.


 

If indemnification is available under this Section 2.8, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Section 2.8.1 and Section 2.8.2 without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 2.8.4 subject, in the case of the Holders, to the
limited dollar amounts set forth in Section 2.8.2.

 


2.8.5        THE INDEMNIFICATION AND CONTRIBUTION PROVIDED FOR UNDER THIS
AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE INDEMNIFIED PARTY OR ANY OFFICER, DIRECTOR, OR
CONTROLLING PERSON OF SUCH INDEMNIFIED PARTY AND WILL SURVIVE THE TRANSFER OF
SECURITIES.


 


2.8.6        ANY INDEMNIFICATION OBLIGATION OF CPE LLC ARISING UNDER THIS
SECTION 2.8 WILL BE CALCULATED AND PAYABLE IN ACCORDANCE WITH SECTION 6.1 OF THE
MASTER SEPARATION AGREEMENT, DATED NOVEMBER 19, 2009, AMONG THE COMPANY, CPE
LLC, RTA, RTEA, KMS AND THE OTHER PARTIES THERETO (THE “MASTER SEPARATION
AGREEMENT”).


 


2.9.          TRANSFER OF REGISTRATION RIGHTS.  ANY OF THE RIGHTS AND
OBLIGATIONS OF RTA, RTEA OR KMS OR ANY HOLDER UNDER THIS AGREEMENT MAY BE
ASSIGNED, IN THE DISCRETION OF RTA, RTEA OR KMS OR ANY SUCH HOLDER, WITHOUT THE
CONSENT OF THE COMPANY, TO ANY PERSON (I) TO WHOM RTEA OR KMS OR ANY HOLDER
SELLS, EXCHANGES OR OTHERWISE TRANSFERS REGISTRABLE SECURITIES OR MEMBERSHIP
UNITS AND (II) WHO AGREES IN WRITING TO BE SUBJECT TO AND BOUND BY ALL THE TERMS
AND CONDITIONS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF
RTEA AND KMS PURSUANT TO SECTION 2.7.1 MAY BE ASSIGNED ONLY WITH THE COMPANY’S
CONSENT.


 


2.10.        RULE 144.  THE COMPANY WILL FILE THE REPORTS REQUIRED TO BE FILED
BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND
REGULATIONS ADOPTED BY THE SEC THEREUNDER (OR, IF THE COMPANY IS NOT REQUIRED TO
FILE SUCH REPORTS, WILL, UPON THE REQUEST OF THE HOLDERS, MAKE PUBLICLY
AVAILABLE OTHER INFORMATION) AND WILL TAKE SUCH FURTHER ACTION AS THE HOLDERS
MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE
THE HOLDERS TO SELL THE REGISTRABLE SECURITIES WITHOUT REGISTRATION UNDER THE
SECURITIES ACT WITHIN THE LIMITATION OF THE EXEMPTIONS PROVIDED BY (I) RULE 144
UNDER THE SECURITIES ACT, AS SUCH RULE MAY BE AMENDED FROM TIME TO TIME OR
(II) ANY SIMILAR RULE OR REGULATION HEREAFTER ADOPTED BY THE SEC.  UPON THE
REASONABLE REQUEST OF ANY HOLDER, THE COMPANY WILL DELIVER TO SUCH PARTIES A
WRITTEN STATEMENT AS TO WHETHER IT HAS COMPLIED WITH SUCH REQUIREMENTS AND WILL,
AT ITS EXPENSE, FORTHWITH UPON THE REQUEST OF ANY SUCH HOLDER, DELIVER TO SUCH
HOLDER A CERTIFICATE, SIGNED BY THE COMPANY’S PRINCIPAL FINANCIAL OFFICER,
STATING (A) THE COMPANY’S NAME, ADDRESS AND TELEPHONE NUMBER (INCLUDING AREA
CODE), (B) THE COMPANY’S INTERNAL REVENUE SERVICE IDENTIFICATION NUMBER, (C) THE
COMPANY’S SEC FILE NUMBER, (D) THE NUMBER OF SHARES OF EACH CLASS OF CAPITAL
STOCK OUTSTANDING AS SHOWN BY THE MOST RECENT REPORT OR STATEMENT PUBLISHED BY
THE COMPANY, AND (E) WHETHER THE COMPANY HAS FILED THE REPORTS REQUIRED TO BE
FILED UNDER THE EXCHANGE ACT FOR A PERIOD OF AT LEAST NINETY (90) DAYS PRIOR TO
THE DATE OF SUCH CERTIFICATE AND IN ADDITION HAS FILED THE MOST RECENT ANNUAL
REPORT REQUIRED TO BE FILED THEREUNDER.

 

18

--------------------------------------------------------------------------------



 


2.11.        PRESERVATION OF RIGHTS.  THE COMPANY WILL NOT (I) GRANT ANY
REGISTRATION RIGHTS TO THIRD PARTIES WHICH ARE MORE FAVORABLE THAN OR
INCONSISTENT WITH THE RIGHTS GRANTED HEREUNDER OR (II) ENTER INTO ANY AGREEMENT,
TAKE ANY ACTION, OR PERMIT ANY CHANGE TO OCCUR, WITH RESPECT TO ITS SECURITIES
THAT VIOLATES OR SUBORDINATES THE RIGHTS EXPRESSLY GRANTED TO THE HOLDERS IN
THIS AGREEMENT.


 


ARTICLE 3


MISCELLANEOUS


 


3.1.          NOTICES.  ANY NOTICE, INSTRUCTION, DIRECTION OR DEMAND REQUIRED
UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DULY GIVEN
UPON DELIVERY, IF DELIVERED BY HAND, FACSIMILE TRANSMISSION OR MAIL (WITH
POSTAGE PREPAID), TO THE FOLLOWING ADDRESSES:


 


IF TO THE COMPANY OR CPE LLC, TO:


 

Cloud Peak Energy Inc.
General Counsel
505 S. Gillette Avenue
Gillette, Wyoming 82716
(307) 687-6000
Fax: (307) 687-6059

 


IF RTA, RTEA OR KMS, TO:


 

Rio Tinto America Inc.
Legal Department
4700 Daybreak Parkway
South Jordan, Utah 84095
(801) 204-2000
Fax: (801) 204-2892

 

With a copy to (which shall not constitute notice):

 

Chief Executive Officer
4700 Daybreak Parkway
South Jordan, Utah 84095
(801) 204-2000
Fax: (801) 204-2892

 

or to such other addresses or telecopy numbers as may be specified by like
notice to the other parties.

 

19

--------------------------------------------------------------------------------


 

If to any other Holder, the address indicated for such Holder in the Company’s
stock transfer records with copies, so long as RTEA or KMS owns any Registrable
Securities or Membership Units, to RTA as provided above.

 

Any notice or communication hereunder shall be deemed to have been given or made
as of the date so delivered if personally delivered; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and five (5) calendar days
after mailing if sent by registered or certified mail (except that a notice of
change of address shall not be deemed to have been given until actually received
by the addressee).

 

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.  If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

 


3.2.          AUTHORITY.  EACH OF THE PARTIES HERETO REPRESENTS ON BEHALF OF
ITSELF AS FOLLOWS: (I) IT HAS THE REQUISITE CORPORATE OR OTHER POWER AND
AUTHORITY AND HAS TAKEN ALL CORPORATE OR OTHER ACTION NECESSARY IN ORDER TO
EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY, (II) THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY
IT AND CONSTITUTES A VALID AND BINDING AGREEMENT OF IT ENFORCEABLE IN ACCORDANCE
WITH THE TERMS HEREOF.


 


3.3.          GOVERNING LAW.


 


3.3.1        THIS AGREEMENT IS TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF NEW YORK TO THE RIGHTS
AND DUTIES OF THE PARTIES.


 


3.3.2        EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
SUBMIT TO THE SOLE AND EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR, IF SUCH COURT DOES NOT HAVE
JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY (THE “NEW YORK COURTS”) FOR ANY LEGAL ACTION OR OTHER LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE NEGOTIATION, VALIDITY OR
PERFORMANCE OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED THEREBY (AND
AGREES NOT TO COMMENCE ANY LEGAL ACTION OR OTHER LEGAL PROCEEDING RELATING
THERETO EXCEPT IN SUCH COURTS), INCLUDING TO ENFORCE ANY SETTLEMENT, ORDER OR
AWARD.  EACH PARTY HERETO:


 

(I)            CONSENTS TO SERVICE OF PROCESS IN ANY SUCH PROCEEDING IN ANY
MANNER PERMITTED BY THE LAWS OF THE STATE OF NEW YORK, AND AGREES THAT SERVICE
OF PROCESS BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT ITS
ADDRESS SPECIFIED PURSUANT TO SECTION 3.1 IS REASONABLY CALCULATED TO GIVE
ACTUAL NOTICE;

 

(II)           AGREES THAT THE NEW YORK COURTS SHALL BE DEEMED TO BE A
CONVENIENT FORUM; AND

 

(III)          WAIVES AND AGREES NOT TO ASSERT (BY WAY OF MOTION, AS A DEFENSE
OR OTHERWISE), IN ANY SUCH LEGAL PROCEEDING COMMENCED IN THE NEW YORK COURTS
THAT SUCH PARTY IS

 

20

--------------------------------------------------------------------------------


 

NOT SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURT, THAT SUCH LEGAL
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH
PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR
THEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT.

 


3.3.3        IN THE EVENT OF ANY ACTION OR OTHER PROCEEDING RELATING TO THIS
AGREEMENT OR THE ENFORCEMENT OF ANY PROVISION OF THIS AGREEMENT, THE PREVAILING
PARTY (AS DETERMINED BY THE COURT) SHALL BE ENTITLED TO PAYMENT BY THE
NON-PREVAILING PARTY OF ALL COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES) INCURRED BY THE PREVAILING PARTY, INCLUDING ANY COSTS AND EXPENSES
INCURRED IN CONNECTION WITH ANY CHALLENGE TO THE JURISDICTION OR THE CONVENIENCE
OR PROPRIETY OF VENUE OF PROCEEDINGS BEFORE THE NEW YORK COURTS.


 


3.3.4        EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LEGAL ACTION OR OTHER LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS SET FORTH IN THIS SECTION 3.3.4.


 


3.4.          SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, THIS AGREEMENT SHALL BE BINDING UPON AND BENEFIT THE COMPANY, EACH
HOLDER, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


3.5.          SEVERABILITY.  IF ANY TERMS OR OTHER PROVISION OF THIS AGREEMENT
SHALL BE DETERMINED BY A COURT, ADMINISTRATIVE AGENCY OR ARBITRATOR TO BE
INVALID, ILLEGAL OR UNENFORCEABLE, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT RENDER THE ENTIRE AGREEMENT INVALID. RATHER, THIS
AGREEMENT SHALL BE CONSTRUED AS IF NOT CONTAINING THE PARTICULAR INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION, AND ALL OTHER PROVISIONS OF THIS AGREEMENT
SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR
LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY
MANNER MATERIALLY ADVERSE TO EITHER PARTY. UPON SUCH DETERMINATION THAT ANY TERM
OR OTHER PROVISION IS INVALID, ILLEGAL OR UNENFORCEABLE, THE PARTIES SHALL
NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL
INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO THE END
THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE FULLEST EXTENT
PERMITTED UNDER APPLICABLE LAW.


 


3.6.          REMEDIES.  ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF, OR
RELATING TO, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR THE VALIDITY,
INTERPRETATION, BREACH OR TERMINATION OF ANY PROVISION OF THIS AGREEMENT SHALL
BE RESOLVED IN ACCORDANCE WITH SECTION 9.10 OF THE MASTER SEPARATION AGREEMENT.


 


3.7.          WAIVERS.  A PROVISION OF THIS AGREEMENT MAY BE WAIVED ONLY BY A
WRITING SIGNED BY THE PARTY OR PARTIES INTENDED TO BE BOUND BY THE WAIVER.  A
HOLDER MAY WAIVE A PROVISION OF THIS AGREEMENT THAT RELATES EXCLUSIVELY TO THEIR
RIGHTS, REMEDIES OR CONDITIONS UNDER THIS AGREEMENT THAT DOES NOT AFFECT,
DIRECTLY OR INDIRECTLY, THE RIGHTS OF OTHER HOLDERS.  THE HOLDERS OF THE
MAJORITY OF THE THEN OUTSTANDING REGISTRABLE SECURITIES MAY WAIVE ANY PROVISION
OF THIS

 

21

--------------------------------------------------------------------------------



 


AGREEMENT SO LONG AS ANY HOLDER THAT DOES NOT APPROVE OF SUCH WAIVER IS NOT
AFFECTED BY SUCH WAIVER IN A MANNER MATERIALLY WORSE THAN THE APPROVING HOLDERS.
A PARTY IS NOT PREVENTED FROM ENFORCING ANY RIGHT, REMEDY OR CONDITION IN THE
PARTY’S FAVOR BECAUSE OF ANY FAILURE OR DELAY IN EXERCISING ANY RIGHT OR REMEDY
OR IN REQUIRING SATISFACTION OF ANY CONDITION, EXCEPT TO THE EXTENT THAT THE
PARTY SPECIFICALLY WAIVES THE SAME IN WRITING.  A WRITTEN WAIVER GIVEN FOR ONE
MATTER OR OCCASION IS EFFECTIVE ONLY IN THAT INSTANCE AND ONLY FOR THE PURPOSE
STATED.  A WAIVER ONCE GIVEN IS NOT TO BE CONSTRUED AS A WAIVER FOR ANY OTHER
MATTER OR OCCASION.  ANY ENUMERATION OF A PARTY’S RIGHTS AND REMEDIES IN THIS
AGREEMENT IS NOT INTENDED TO BE EXCLUSIVE, AND A PARTY’S RIGHTS AND REMEDIES ARE
INTENDED TO BE CUMULATIVE TO THE EXTENT PERMITTED BY LAW AND INCLUDE ANY RIGHTS
AND REMEDIES AUTHORIZED IN LAW OR IN EQUITY.


 


3.8.          AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED IN ANY
RESPECT EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE COMPANY, CPE LLC, RTEA (SO
LONG AS RTEA OWNS ANY REGISTRABLE SECURITIES OR MEMBERSHIP UNITS), KMS (SO LONG
AS KMS OWNS ANY REGISTRABLE SECURITIES OR MEMBERSHIP UNITS) AND THE HOLDERS OF A
MAJORITY OF THE THEN OUTSTANDING REGISTRABLE SECURITIES.


 


3.9.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH, WHEN
TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS AGREEMENT MAY
BE EXECUTED BY FACSIMILE SIGNATURE.


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

CLOUD PEAK ENERGY INC.

 

 

 

 

 

 

By:

/s/ Colin Marshall

 

Name: Colin Marshall

 

Title: President and CEO

 

 

 

 

 

 

CLOUD PEAK ENERGY RESOURCES LLC

 

 

 

 

 

 

By:

/s/ Michael Barrett

 

Name: Michael Barrett

 

Title: CFO

 

 

 

 

 

 

RIO TINTO AMERICA INC.

 

 

 

 

 

 

By:

/s/ James P. Berson

 

Name: James P. Berson

 

Title: Authorized Agent

 

 

 

 

 

 

RIO TINTO ENERGY AMERICA INC.

 

 

 

 

 

 

By:

/s/ James P. Berson

 

Name: James P. Berson

 

Title: Authorized Agent

 

 

 

 

 

 

KENNECOTT MANAGEMENT SERVICES COMPANY

 

 

 

 

 

 

By:

/s/ James P. Berson

 

Name: James P. Berson

 

Title: Authorized Agent

 

[Signature page for Registration Rights Agreement (Equity)]

 

23

--------------------------------------------------------------------------------